SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1133
CAF 11-00655
PRESENT: SCUDDER, P.J., SMITH, FAHEY, CARNI, AND VALENTINO, JJ.


IN THE MATTER OF JUDY ANDERSON,
PETITIONER-APPELLANT,

                      V                           MEMORANDUM AND ORDER

YASIN TISDALE, RESPONDENT-RESPONDENT.
(APPEAL NO. 2.)


MINDY L. MARRANCA, BUFFALO, FOR PETITIONER-APPELLANT.

CHARLES J. GREENBERG, AMHERST, FOR RESPONDENT-RESPONDENT.

MARY ANNE CONNELL, ATTORNEY FOR THE CHILDREN, BUFFALO, FOR NASIR Y.T.
AND NADIA S.-Y.T.


     Appeal from an order of the Family Court, Erie County (Kevin M.
Carter, J.), entered February 7, 2011 in a proceeding pursuant to
Family Court Act article 6. The order dismissed the petition for
modification of custody.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Matter of Tisdale v Anderson (___ AD3d ___
[Nov. 16, 2012]).




Entered:    November 16, 2012                   Frances E. Cafarell
                                                Clerk of the Court